Title: To Alexander Hamilton from Tench Coxe, 8 August 1794
From: Coxe, Tench
To: Hamilton, Alexander



T: D: R O August 8th 1794
Sir

In the present deranged state of things, there appears little probability of obtaining a timely supply for 1795 of spirits lawfully distilled in the western survey of Pennsylvania, and there is a manifest possibility that like causes may prevent such a supply from Kentucky & the Western Survey of Virginia. It therefore becomes a matter of importance, that such eventual arrangements should be made as will ensure to the Western Army the necessary quantity of distilled spirits. The point to be considered is whether the whole shall be procured from the places in which spirits are permitted to be lawfully distilled Vizt. Virginia & Kentucky.
I have the honor to be your mo obedt. Servt.

Tench Coxe Commissr.
The Secy. of the Treasy.

